Citation Nr: 0512871	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-18 276	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a higher evaluation for uterine fibroids, 
rated as 10 percent disabling from November 1, 2000.

2.  Entitlement to a compensable evaluation for microcytic 
anemia, rated as zero percent disabling from November 1, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1976 to 
October 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  During the pendency of this appeal, 
by a September 2002 rating action, the Chicago, Illinois, RO 
awarded a 10 percent rating for uterine fibroids with anemia.  
The Board remanded this case in August 2004.

The veteran was service connected for uterine fibroids and 
for microcytic anemia by the April 2001 rating decision.  
Each of the two disorders was rated as non-compensably 
disabling, effective November 1, 2000.  On appeal, the 
veteran averred that both disabilities should be awarded 
compensable ratings.  By the September 2002 action noted 
above, the RO awarded a single 10 percent disability rating 
for uterine fibroids with anemia.  The RO made this award 
based on criteria for rating gynecological disabilities--
38 C.F.R. § 4.116.  The veteran contends that the issues of 
uterine fibroids and anemia should be analyzed separately, 
and, as will be discussed below, the Board agrees.  As a 
result, the Board has characterized the rating issues on 
appeal as set forth above.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently before the Board were placed in appellate status by 
a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the rating 
issues on appeal as set forth above.  




FINDINGS OF FACT

1.  The veteran's uterine fibroids are, and have been since 
leaving military service, manifested by pelvic pain.

2.  Since the veteran's retirement from military service, her 
microcytic anemia has been asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
uterine fibroids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.116, Diagnostic Codes 7613, 
7628-7629 (2004).

2.  The criteria for a compensable rating for microcytic 
anemia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.117, Diagnostic Code 7700 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was afforded a VA medical examination in August 
2000, shortly before her retirement from service.  The 
examiner noted that the veteran's recent hemoglobin levels 
had been low, in the vicinity of 10.  The examiner diagnosed 
iron deficiency anemia with poor compliance with iron intake 
because of side-effects of the iron.  Also diagnosed was 
active uterine fibroids with increased bleeding with periods, 
leading to the anemia.  There was no mention of headaches, 
pelvic pain, or heavy or irregular bleeding, either 
controlled by treatment or uncontrolled.

The veteran was also seen by a VA physician in February 2001.  
The physician noted the veteran's history of anemia, and 
attributed the anemia to uterine myomas.  The veteran 
reported no headaches.  The veteran reported she had not had 
a lot of cramping, and no mention was made of pelvic pain, or 
heavy or irregular bleeding, either controlled by treatment 
or uncontrolled.  Hemoglobin level, reported later, was 8.9.  

The veteran was seen for a follow-up appointment with a VA 
physician in May 2001.  The veteran denied any shortness of 
breath either at rest or on exertion.  There was no mention 
of headaches, pelvic pain, or heavy or irregular bleeding, 
either controlled by treatment or uncontrolled.  The 
physician noted that recent laboratory work showed the 
veteran's hemoglobin level was 8.9.  

Of record is a VA progress note dated in July 2002.  The 
veteran reported she was doing fine, and denied having any 
problems.  She reported she was still taking iron pills, and 
denied having any bleeding.  There was no mention of 
headaches, pelvic pain, or heavy or irregular bleeding, 
either controlled by treatment or uncontrolled.  Hemoglobin 
level, from an April 2002 report, was 7.7.  

Of record are laboratory reports from the VA Medical Center 
(VAMC) in Danville, Illinois, reporting the veteran's 
hemoglobin levels as follows:  February 2001 - 8.9; December 
2001 - 7.7; March 2002 - 7.8; April 2002 - 7.0; and July 2002 
- 8.2.  

The report of a May 2003 hematology-oncology consultation 
shows the veteran's hemoglobin level the preceding month, 
April 2003, was 9.0.  The veteran reported no shortness of 
breath at rest.  There was no mention of headaches, pelvic 
pain, or heavy or irregular bleeding, either controlled by 
treatment or uncontrolled.  The examiner noted that 
microcytosis in the presence of normal iron values raised 
concern for a thalassemic trait, for which blood was drawn 
for screening.  It was recommended that iron therapy be 
stopped since iron had been replaced.  

The veteran was afforded a VA medical examination in 
September 2004 in conjunction with the Board remand.  The 
examiner noted that the veteran's file and computer records 
were available and had been reviewed prior to the 
examination.  The examiner noted that the above mentioned 
screening for thalassemia was negative, and that, on stopping 
intake of iron supplements, the veteran's iron levels had 
dropped, and her anemia worsened.  As of this examination, 
however, the veteran was again taking iron supplements, as 
well as eating green, leafy vegetables to increase her iron 
levels.  This regimen was deemed successful, as her most 
recent hemoglobin level was reported as normal at 12.7.  The 
veteran reported her current menses as being irregular for 
the previous year and a half, and that her menstrual flow was 
currently a little bit heavier than it had been when she was 
getting her cycles on a regular monthly basis.  She reported 
a cycle every two to three months, each lasting from five to 
seven days.  Menses began light, becoming heavy from days two 
to five.  This was occasionally associated with cramping, but 
the cramping was reported as not being severe or 
debilitating.  In months without a menstrual cycle, the 
veteran reported occasionally getting a left upper quadrant 
abdominal pain which was dull and lasted for a few hours.  
The veteran reported she was very occasionally lightheaded on 
standing, but this was described as "not a problem."

The examiner diagnosed microcytic anemia, likely iron 
deficiency, but noted that the veteran was currently not 
anemic, and appeared to be responding well to her iron 
supplementation.  The examiner noted that it was reasonable 
to presume that the veteran's anemia was secondary to her 
heavy menses.  

II.  Analysis

As noted above, the veteran was originally service connected, 
separately, for both uterine fibroids and microcytic anemia.  
Current VA regulations provide that the evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2004).  However, the regulations also 
provide that "the disabilities arising from a single disease 
entity. . .are to be rated separately."  38 C.F.R. § 4.25 
(2004).  Here, there is no apparent overlap in rating 
criteria between the veteran's uterine fibroids and 
microcytic anemia.  The diagnostic code under which the 
veteran's uterine fibroids are evaluated does not address 
anemia or its symptoms, and the diagnostic code under which 
the veteran's microcytic anemia is evaluated does not address 
gynecological symptoms by which the veteran's uterine 
fibroids are rated.  The fact that physicians have said that 
the veteran's anemia is secondary to her fibroids does not 
imply that the former is merely a symptom of the latter.  To 
the contrary, VA regulations allow for awards of service 
connection and ratings of disabilities which are secondary to 
service-connected disabilities.  38 C.F.R. § 3.310(a) (2004).  
The Board therefore finds that the veteran is service 
connected for both uterine fibroids and microcytic anemia, 
and will address each separately.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Further, in cases 
such as this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Fenderson, supra.  

When a specific disability is not listed in the Rating 
Schedule, rating is done by analogy to a disability that is 
listed in the Rating Schedule.  38 C.F.R. § 4.20 (2004).  
Here, the veteran's uterine fibroids disability has been 
rated by the RO under Diagnostic Code 7629, endometriosis.  
38 C.F.R. § 4.116, Diagnostic Code 7628-7629.  

Under Diagnostic Code 7629, a 10 percent rating is for 
application when there is pelvic pain or heavy or irregular 
bleeding requiring continuous treatment for control.  A 30 
percent rating is for application when there is pelvic pain 
or heavy or irregular bleeding not controlled by treatment.  
A 50 percent rating is the highest available under Diagnostic 
Code 7629, and it is for application when there are lesions 
involving bowel or bladder confirmed by laparoscopy, pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.

The Board also notes that disease, injury, or adhesions of 
the uterus are ratable under 38 C.F.R. § 4.116, Diagnostic 
Code 7613.  This code provides that symptoms due to such 
disability that do not require continuous treatment are 
noncompensably disabling.  A 10 percent rating is warranted 
for symptoms that require continuous treatment, and a 30 
percent rating is warranted for symptoms that are not 
controlled by continuous treatment.  

Here, the medical evidence is that the veteran has, at least 
occasionally, some pelvic pain.  A higher rating is not 
warranted because none of the criteria for a higher rating 
has been met.  While she has heavy menstrual bleeding, there 
is no indication that it is not controlled by treatment, or 
even that it requires continuous treatment for control.  The 
September 2004 VA examiner reported that the veteran's 
menstrual flow was currently only a little bit heavier than 
it had been when she was getting her cycles on a regular 
monthly basis.  Also, there is no mention in the medical 
records of any bleeding other than that associated with the 
veteran's menses.  The VA progress note dated in July 2002 
specifically reported that the veteran denied having any 
bleeding.  Further, there is no medical evidence of record to 
indicate that the veteran has any lesions involving bowel or 
bladder confirmed by laparoscopy, and bowel or bladder 
symptoms.  Taking into account all the evidence of record, 
the Board finds that a higher evaluation for her service-
connected uterine fibroids is not warranted.  The 
preponderance of the evidence is against the claim.  Further, 
the Board finds no evidence warranting a higher award at any 
time from the effective date of this award to the present.  
Fenderson, supra.  

Anemia is rated utilizing Diagnostic Code 7700.  38 C.F.R. § 
4.117.  Under Diagnostic Code 7700, a zero percent (non-
compensable) rating is for application when hemoglobin is 
10gm/100ml or less, and the veteran is asymptomatic.  A 10 
percent rating is for application when hemoglobin is 
10gm/100ml or less, with findings such as weakness, easy 
fatigability, or headaches.  A 30 percent rating is for 
application when hemoglobin is 8gm/100ml or less, with 
findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  A 70 percent rating 
is for application when hemoglobin is 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute), or syncope (three 
episodes in the last six months).  A 100 percent rating is 
for application when hemoglobin is 5gm/100ml or less, with 
findings such as high output congestive heart failure or 
dyspnea at rest.  

Here, while the veteran's hemoglobin levels have often been 
recorded as being 10gm/100ml or less, and even as low as 
7gm/100ml, there is no evidence of record indicating findings 
such as weakness, easy fatigability, or headaches, which 
would warrant a 10 percent evaluation.  Also, there is of 
record no report of shortness of breath, dyspnea, 
cardiomegaly, tachycardia, or problems such as congestive 
heart failure.  The veteran mentioned once, in the course of 
her September 2004 VA examination, that she was very 
occasionally lightheaded on standing, but this was described 
as "not a problem."  That examination report also noted 
that she was not anemic at the time, with hemoglobin reported 
as normal at 12.7.  She was reported to be able to walk two 
to three miles without difficulty and without any shortness 
of breath.  Taking into account all the facts in evidence, 
the Board finds no basis on which to award a compensable 
rating for the veteran's anemia.  Her anemia is best 
described as being "asymptomatic," which does not warrant a 
compensable rating.  Additionally, the Board finds no 
evidence warranting a compensable rating at any time from the 
effective date of this award to the present.  Fenderson, 
supra.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claims, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As noted above, the Board remanded in order that the veteran 
be apprised of VA's duties to both notify and assist.  The 
veteran was so notified in correspondence dated in August 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO originally adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the August 2004 
notification to the veteran apprised her of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  The veteran was told which 
evidence VA was responsible for obtaining, and which 
information she was responsible for obtaining.  See 
Quartuccio, supra.  Additionally, the RO informed the veteran 
of the results of its rating decisions, and the procedural 
steps necessary to appeal.  The RO also provided a SOC and a 
supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's 
service medical records (SMRs) and VA treatment records.  
Also as noted above, the veteran was afforded a VA medical 
examination in connection with this appeal.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to a higher evaluation for uterine fibroids, 
rated as 10 percent disabling from November 1, 2000, is 
denied.

Entitlement to a compensable evaluation for microcytic 
anemia, rated as 0 percent disabling from November 1, 2000, 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


